DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 17-20 are cancelled.
Claims 1, 5, 8, and 11 and 14 are amended.
Claims 1-16 are pending.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities: “one or more key terms identified by the processer when searching for the one or more key” should correct the spelling of “processer” to “processor” and add “terms” after “key”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
These steps of identifying, determining if the medical code is specified or unspecified, determining whether one of the unspecified codes is a suppression codes and searching for one or more key terms in the medical record, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer 
These steps of analyzing patient’s medical records for clinical codes, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as a managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing patient’s own medical records for clinical documentation).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 4, reciting particular aspects of searching for key terms may be performed in the mind but for recitation of generic computer components; claim 6, reciting particular aspects of defining associations between terms present in the medical record may be performed in the mind but for recitation of generic computer components; claim 7, reciting particular aspects of defining associations between terms not present in the medical record may be performed in the mind but for recitation of generic computer components; claim 9, reciting particular aspects of generating a recommendation for the documentation specialist includes method of organizing human activity).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of generating a query for display and displaying the query to receive inputs amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 84, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of identifying a medical code within a medical record amounts to mere data gathering, recitation of determining steps amounts to selecting a particular data source or type of data to be manipulated, recitation of displaying queries amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-11 and 14-16, 21-22, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-4 and 12-13 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 11 and 14, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as generating a query for display; displaying the generated query, and receiving an input from a user, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining specified or unspecified or suppression codes from medical records, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); determining different types of codes from a medical record, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-16, additional limitations which amount to elements that have been recognized as well-Symantec, MPEP 2106.05(d)(II)(i); claims 2-3, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); 2-3, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-16 and 21-22 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao et al. (U.S. Patent No. 7,725,330)
As per claim 1, Rao teaches a method of processing medical data via one or more computers, the method comprising:
-identifying, via a processor on a first computer, a medical code within a medical record, the medical record is stored in the memory of the first computer (Rao: col. 5, 9-34; col. 7, 36-44); 
-determining, via the processor, whether the medical code is one of a plurality of specified medical codes or one of a plurality of unspecified medical codes, wherein the specified medical codes are defined as sufficient to represent a medical condition to a payer and the unspecified medical codes are defined as requiring additional information to represent the medical condition to the payer (Rao: col. 7, 45 to col. 8, 24; col. 10, 63 to col. 11, 24);
-based on determining that the medical code is one of the unspecified medical codes, determining, via the processor, whether one of a plurality of suppression codes associated with the medical code appears in the medical record, wherein a suppression code from the plurality of suppression codes is more specific than the medical code (Rao: col. 7, 45 to col. 8, 24; col. 10, 63 to col. 11, 24);
-based on determining that one of the suppression codes does not appear in the medical record:
-searching via the processor, for one or more key terms in the medical record via the processor (Rao: col. 10, 24-36; A user submitting a query), wherein the processor also identifies related terms for the one or more key terms as part of the searching (Rao: col. 12, 44 to col. 13, 5); and
-automatically generating and presenting, via the processor, one or more user interfaces that include one or more clinical edit options (Rao: col. 7, 45 to col. 8, 24; col. 10, 63 to col. 11, 24), one or more key terms identified by the processer when searching for the one or more key (Rao: col. 12, 44 to col. 13, 5), and one or more related terms that the processor identified when searching for one or more key terms (Rao: col. 12, 44 to col. 13, 5), wherein the processor causes the related terms found in the medical record to be presented in the one or more user interfaces with a first visual representation and causes the related terms for which additional information is identified by the processor to be presented in the one or more user interfaces with a second visual representation (Rao: col. 10, 1-40; col. 11, 39-55; col. 12, 11-16; The system renders a user interface that enables the user to interact with the system regarding verification of the correctness of billing codes. Presenting the extracted codes and explanations and the user verifying information.).
	Rao does not explicitly teach “suppression” codes, but Rao does teach editing for insertion of codes identifying medical conditions, diseases, medical procedure/resources, diagnosis, etc.; even though Rao does not specifically teach “suppression” codes, it does, however, teaches codes, which includes suppression codes.
It would have been obvious to one of ordinary skill in the art to include in the “codes” element taught by Rao the insertion of “suppression” codes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combinations were predictable.
As per claim 2, the method of claim 1 is as described.  Rao further teaches wherein the medical code comprises a code defined by the International Classification of Diseases (ICD) (Rao: col. 7, 19-35).
As per claim 3, the method of claim 2 is as described.  Rao further teaches wherein the suppression code comprises another code defined by the ICD (Rao: col. 7, 19-35)
As per claim 4, the method of claim 1 is as described.  Rao further teaches wherein the key terms are pre-defined, the method further comprising automatically searching for the key terms when one of the suppression codes does not appear in the medical record (Rao: col. 7, 45 to col. 8, 24; col. 10, 63 to col. 11, 24).
As per claim 5, the method of claim 1 is as described.  Rao further teaches further comprising:
-receiving input from a documentation specialist in response to displaying one or more the clinical edit options (Rao: col. 11, 66 to col. 12, 16), and
-in response to receiving the input, generating the query for further input by a physician (Rao: col. 11, 66 to col. 12, 16).
As per claim 6, the method of claim 5 is as described.  Rao further teaches wherein in response to receiving the input a number of times, the first computer adaptively defines at least some of associations between:
-whether the one or more key terms are present in the medical record (Rao: col. 11, 66 to col. 12, 16), and 
-generating the query for further input by the physician at the second computer, such that: if the one or more key terms are present in a later-processed medical record, the first computer causes cause automatic generation of the query with respect to the later-processed medical record (Rao: col. 11, 66 to col. 12, 16).
As per claim 7, the method of claim 5 is as described.  Rao further teaches wherein in response to receiving the first computer, the one or more computers adaptively define at least some of associations between:
(Rao: col. 12, 17-23), and 
-generating the query for further input by the physician at the second computer, such that: if the one or more key terms are not present in a later-processed medical record, the first computer causes automatic generation of the query with respect to the later-processed medical record (Rao: col. 12, 17-23).
As per claim 8, the method of claim 1 is as described.  Rao further teaches further comprising: 
-receiving input from the documentation specialist in response to displaying the clinical edit options, wherein the input modifies one or the medical codes via the first computer (Rao: col. 11, 66 to col. 12, 16).
As per claim 9, the method of claim 8 is as described.  Rao further teaches further comprising: upon receiving the input a number of times with respect to the clinical edit options for a particular one of the medical codes or the suppression codes, automatically generating a recommendation for the documentation specialist with respect to a later-processed medical record (Rao: col. 11, 66 to col. 12, 36).
As per claim 10, the method of claim 1 is as described.  Rao further teaches wherein generating a query comprises: automatically generating a physician documentation request that requests additional details regarding the clinical documentation of the one or more medical codes and the one or more key terms (Rao: col. 11, 66 to col. 12, 16).
Claims 11-16 recite substantially similar limitations as those already addressed in claims 1-6 and 10, and, as such, are rejected for similar reasons as given above.
As per claim 21, the method of claim 1 is as described.  Rao further teaches wherein based on determining that one of the suppression codes does not appear in the medical record further comprises:
-automatically generating, via the processor, a query for display on an output device of a second computer based on the clinical edit options, the one or more key terms, and based on whether the one or more key terms are present in the medical record (Rao: col. 10, 24-36; col. 12, 44 to col. 13, 5), wherein the second computer is communicatively coupled to the first computer via a network (Rao: col. 4, 56 to col. 5, 8);
-displaying the generated query on the second computer with one or more visual prompts that are configured to receive additional information responsive to the query (Rao: col. 10, 1-40; col. 11, 39-55; col. 12, 11-16; The system renders a user interface that enables the user to interact with the system regarding verification of the correctness of billing codes. Presenting the extracted codes and explanations and the user verifying information.); and
-receiving input from a user of the second computer that is responsive to the displayed query (Rao: col. 10, 1-40; col. 11, 39-55; col. 12, 11-16; The system renders a user interface that enables the user to interact with the system regarding verification of the correctness of billing codes. Presenting the extracted codes and explanations and the user verifying information.).
Claim 22 recites substantially similar limitations as those already addressed in claim 21, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant's arguments filed for claims 1-16 and 21-22 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive.
Core Wireless, the pending claims are directed to a specific manner of displaying a limited set of information to the user.  Core Wireless required “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed.  The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.”  This claim limitation restrains the type of data that can be displayed in the summary window.  Finally, the claim recites that the summary window “is displayed while the one or more applications are in an unlaunched state,” a requirement that the device applications exist in a particular state.  These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer.  The specification in Core Wireless further discloses an improved user interface for electronic devices, particularly those with small screens; teaching that the prior art interfaces had many deficits related to the efficient functioning of the computer.  Examiner is unable to find any support within the applicant’s specification regarding the claimed improvement of saving memory resources and presenting the information more efficiently.  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities related to interfaces but instead relates to an alleged improvement in presenting information for which a computer is used as a tool in its ordinary capacity.
	Applicant argues that the technical problem solved by the present claims is the efficient presentation and processing of medical data and to improving user interfaces resulting therefrom.  The alleged improvement that the Applicant touts does not concern an improvement to computer .
Applicant's arguments filed for claims 1-16 and 21-22 regarding 35 U.S.C. 103(a)(1) have been fully considered but they are not persuasive.
Applicant should provide a reasoned statement explaining why the Applicant believes the Examiner has erred substantively as to the factual findings.  A mere conclusory statement of the prior art not teaching the claimed invention is not enough; instead, there must be some articulated reasoning with some rational underpinning to support the differences between the prior art and the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626